Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
	This final office action is a response to the reply filed on 11/1/2021.
	Claims 1-20 are pending.	

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Kim (US 2011/0291616)
Regarding claim 1, the prior art discloses a charging dispenser, comprising: 
A DC electrical power input (DC electrical power input is, i.e., one or more of DC output from AC/DC converter/block, DC input into DC/DC converter/block, as shown in fig 1, 18-20); 
A DC electrical power pass through output coupled to another charging dispenser in series in a chain of charging dispensers (charging dispenser series in a chain of charging dispensers are one or more of charging packs/modules/units in series, DC terminals/bus bars in series, DC output portions for connecting DC terminal in series, DC/DC conversion blocks in series (see summary, par 70, 75, 91, 123, 125, 147.  One or more of these in-series configuration elements are dispensers in terms of DC power/ charge/ energy/ current/ voltage  passing/flowing through one or more of  these in-series configuration  elements to dispense/ distribute/ allocate/ reallocate/ de-allocate/ redistribute/ supply/ provide DC power/  energy/ current/ voltage  to charge vehicles)); 
A DC electrical power charging output (DC electrical power charging output = DC charge power connected/outputted to charge vehicles as shown in fig. 4-6, 9-10, 14, 16-18, 20); 
A switching unit (see switch unit / DC switch  unit / charging pack switches in fig. 1-2, 7-9, 15-16, 19-20) coupled to the DC electrical power input, the DC electrical power pass through output, and the DC electrical power charging output; and 
A controller (see controller, BMS, driving chip in par. 9, 15, 31, 65, 70, 73-74, 80, 82, 88, 90, 102-103) configured to provide control signals to the switching unit, the switching unit being configured, responsive to the control signals, to selectively electrically disconnect the DC electrical power input from the DC electrical power pass through output and electrically connect the DC electrical power input to the DC electrical power charging output of the charging dispenser and to selectively electrically connect the DC electrical power input to the DC electrical power pass through output and electrically disconnect the DC electrical power input from the DC electrical power charging output of the charging dispenser 
(Fig. 1-2, 7-9, 15-16, 19-20 show and disclosed in related text a switching unit being controlled by a controller (see controller, BMS, driving chip in par. 9, 15, 31, 65, 70, 73-74, 80, 82, 88, 90, 102-103) to provide control signals to attach/ detach/ connect/ disconnect/ block/ interconnect the DC elements input/output as claimed to change/ adjust/ vary/ increase/ decrease/ control DC voltage/ DC power /DC current/ DC configuration and/or the number of DC elements input/outputs) .
(Claims 2-3) wherein the control signals include timing signals from a master controller (see main controller in one or more of par. 14, 16, 61, 63, 80, 82, 84, 88-95, 100, 102, 106, 107, 124, 136-137)); wherein the controller is configured to receive a vehicle identification signal from a vehicle coupled to the DC electrical power charging output (see one of more of fig. 4-6, 9-10, 14, 16-18, 20);.
(Claims 4-5) wherein the controller receives a vehicle diagnostics signal from a vehicle coupled to the DC electrical power charging output (see one of more of fig. 4-6, 9-10, 14, 16-18, 20, vehicle diagnostics signal in terms of one or more of  vehicle type/size/capacity, charging speed/mode/capacity, charged level/status, electrical noise/failure, vehicle presence/approach, as disclosed in the prior art); wherein the controller is configured to receive a vehicle battery charge level signal from a vehicle coupled to the DC electrical power charging output (see one of more of fig. 4-6, 9-10, 14, 16-18, 20)
(Claim 6) wherein the controller is configured to receive a vehicle identification signal from a vehicle coupled to the DC electrical power charging output (see one of more of fig. 4-6, 9-10, 14, 16-18, 20) and to send the vehicle identification signal to the master controller (see main controller in one or more of par. 14, 16, 61, 63, 80, 82, 84, 88-95, 100, 102, 106, 107, 124, 136-137)
(Claim 7) a power supply receiving DC electrical power from a charging power cabinet (see one or more of fig. 4-6, 9-10, 14, 16-18, 20); and providing DC electrical power to the controller  (see main controller in one or more of par. 14, 16, 61, 63, 80, 82, 84, 88-95, 100, 102, 106, 107, 124, 136-137))
(Claim 8) wherein the DC electrical power charging output is an electric vehicle supply EVSE outlet (see one or more of fig. 4-6, 9-10, 14, 16-18, 20)
Claims 9-20 recite similar subject matter and rejected for the same reason.

			Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/PAUL DINH/            Primary Examiner, Art Unit 2851